NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                                Submitted March 16, 2018
                                 Decided March 23, 2018

                                          Before

                           FRANK H. EASTERBROOK, Circuit Judge

                           DANIEL A. MANION, Circuit Judge

                           DIANE S. SYKES, Circuit Judge

No. 17-2385

UNITED STATES OF AMERICA,                        Appeal from the United States District
     Plaintiff-Appellee,                         Court for the Northern District of Illinois,
                                                 Eastern Division.
       v.
                                                 No. 15 CR 52-1
ALLEN C. IROEGBULEM,
    Defendant-Appellant.                         Thomas M. Durkin,
                                                 Judge.

                                        ORDER

        Allen Iroegbulem was indicted on two counts of sex trafficking a minor,
18 U.S.C. § 1591(a), (b)(2), and one count of sex trafficking a minor by force, fraud, or
coercion, id. § 1591(a), (b)(1). He pleaded guilty to one charge under § 1591(b)(2)
pursuant to an agreement in which the United States promised to dismiss the other
two counts. FED. R. CRIM. P. 11(c)(1)(A). The district court sentenced Iroegbulem to
240 months in prison, followed by 5 years of supervised release. Iroegbulem appeals,
even though his plea agreement contains a broad waiver of his right to appeal. His
appointed lawyer asserts that the appeal is frivolous and seeks to withdraw. See Anders
v. California, 386 U.S. 738 (1967). Counsel has submitted a brief explaining the nature of
the case and addressing contentions that an appeal likely would involve. Iroegbulem
No. 17-2385                                                                              Page 2

opposes counsel’s motion. See 7TH CIR. R. 51(b). Because counsel’s analysis appears to be
thorough, we limit our review to the points he discusses and Iroegbulem’s response. See
United States v. Bey, 748 F.3d 774, 776 (7th Cir. 2014).

       Counsel first represents that Iroegbulem does not want his guilty plea set aside,
and thus counsel appropriately forgoes addressing the adequacy of the plea colloquy.
See United States v. Konczak, 683 F.3d 348, 349 (7th Cir. 2012); United States v. Knox,
287 F.3d 667, 671 (7th Cir. 2002).

        Notwithstanding his guilty plea, Iroegbulem contends that the statute sustaining
his conviction is unconstitutional because it was enacted without a quorum of
Congress. But this contention is barred by Iroegbulem’s appeal waiver in which he
“expressly waive[d] his right to appeal [his] conviction.” See United States v. Worthen,
842 F.3d 552, 556 (7th Cir. 2016) (refusing to consider defendant’s argument that his
prior conviction was an invalid basis for elongating his sentence because the defendant
had waived the right to appeal his sentence). The contention, in any event, is meritless;
§ 1591 was properly enacted and is binding. See Victims of Trafficking and Violence
Protection Act of 2000, Pub. L. No. 106–386, 114 Stat. 1464 (including an act “[t]o combat
trafficking in persons, especially into the sex trade, slavery, and involuntary servitude”
among House bills approved by the President on October 28, 2000).

       Counsel next considers whether Iroegbulem could challenge his sentence, but
rightly concludes that this argument also would be foreclosed by the appeal waiver.
Iroegbulem waived his right to appeal “any part of the sentence (or the manner in
which that sentence was determined), including any term of imprisonment … within
the maximums provided by law.” Because the guilty plea stands, so does the waiver.
See United States v. Zitt, 714 F.3d 511, 515 (7th Cir. 2013). A knowing and voluntary
waiver of appellate rights will be enforced unless an appeal presents an “exceptional
situation,” United States v. Litos, 847 F.3d 906, 910 (7th Cir. 2017); United States v. Smith,
759 F.3d 702, 706 (7th Cir. 2014), e.g., the sentence rests on constitutionally
impermissible criteria like race, United States v. Adkins, 743 F.3d 176, 192–93 (7th Cir.
2014); United States v. Bownes, 405 F.3d 634, 637 (7th Cir. 2005), or it exceeds the
maximum punishment allowed under the plain terms of a statute, United States v.
Carson, 855 F.3d 828, 831 (7th Cir. 2017). The district court did not rely on any
impermissible factors at sentencing, and Iroegbulem’s sentence does not exceed the
statutory maximum of life, see 18 U.S.C. § 1591(b)(2).

       We GRANT counsel's motion to withdraw and DISMISS the appeal.